Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 February 23, 2021

The Court of Appeals hereby passes the following order:

A21A0960. UDIGG MUSIC GROUP, LLC v. HOME LYNX, LLC.

      In this civil action, plaintiff UDIGG Music Group, LLC (“UDIGG”) filed this
direct appeal from a trial court order denying its petition to set aside portions of an
arbitration award and granting defendant Home Lynx, LLC’s counterclaim to confirm
the arbitration award. We lack jurisdiction.
      “[T]his Court has no jurisdiction to consider an appeal taken from a reviewing
court’s order confirming an arbitration award; rather, upon entry of the court’s order
confirming the award, a separate judgment must also be entered by the reviewing
court, and this Court has jurisdiction to consider an appeal taken from the judgment.”
Green Tree Servicing, LLC v. Jones, 333 Ga. App. 184, 184 (1) (775 SE2d 714)
(2015) (citing OCGA §§ 5-6-34 (a), 9-9-15, and 9-9-16.); see also McFarland v.
Roberts, 335 Ga. App. 40, 47 (1), n. 4 (778 SE2d 349) (2015) (“An order simply
confirming an arbitration award is not a final, appealable judgment . . . .”). Although
the confirmation order and judgment may be entered on the same document, see
Green Tree Servicing, LLC, 333 Ga. App. at 185 (1), the trial court here did not enter
a final judgment in the order confirming the arbitration award, and no final judgment
appears in the record.
      Where no final judgment has been entered, parties are required to follow the
interlocutory appeal procedures – including obtaining a certificate of immediate
review from the trial court – to appeal the order confirming the arbitration award. See
OCGA § 5-6-34 (b); Boyd v. State, 191 Ga. App. 435, 435 (383 SE2d 906) (1989).
UDIGG’s failure to do so here deprives us of jurisdiction over this appeal, which is
hereby DISMISSED. See Bailey v. Bailey, 266 Ga. 832, 833 (471 SE2d 213) (1996).

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       02/23/2021
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.